DECISION OF DISMISSAL
Plaintiff appeals the 2008-09 maximum assessed value of his property identified as Account R198526.
A case management conference was held Monday, June 8, 2009. Plaintiff was represented by Brenda Goodrich (Goodrich). Plaintiff was present. Leslie Cech, Property Appraiser, appeared on behalf of Defendant.
Goodrich stated that Plaintiff is appealing the exception real market value placed on the tax roll in 2000 which has been carried forward. She stated that the cost of the improvements was approximately $25,000, which she estimated added approximately $65,000 real market value to Plaintiff's property. Defendant concluded that the real market value of the improvements was $126,000 and, according to Plaintiff, the maximum assessed value was "increased $91,920" in 2000.
In response to the question whether the court had jurisdiction to hear the matter, Goodrich responded that she was relying on "supervisory authority" to correct "the clerical error." The court explained that "supervisory authority" found in ORS 306.115 (2007) was granted by the legislature to the Oregon Department of Revenue, not the court. The court has no jurisdiction to hear the matter. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this _____ day of June 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onJune 24, 2009. The Court filed and entered this document on June 24,2009. *Page 1